Citation Nr: 9930945	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the 10 percent evaluation initially assigned for 
service-connected post-traumatic stress disorder (PTSD) is 
appropriate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a 10 percent disability rating.

The Board notes that the veteran's representative asserts a 
claim for service connection for residuals of an unidentified 
in-service injury underlying the veteran's award of a Purple 
Heart.  The Board refers this matter to the RO for 
appropriate action.


REMAND

Preliminary review of the claims file discloses that the 
first claims file evidence of the veteran's PTSD diagnosis 
appears in an April 1997 VA examination report.  The 
examination report describes the veteran's PTSD 
symptomatology as mild to moderate and assigns a Global 
Assessment of Functioning (GAF) score of 65.  The report also 
suggests that the veteran's PTSD symptomatology probably 
would be more pronounced were it not controlled by his 
regular and intense involvement with his job, at which the 
veteran claims to spend an average of 80 to 100 hours each 
week.  The April 1997 examination was the only medical 
evidence cited by the RO to support the initial 10 percent 
disability.  However, the claims file also includes VA 
medical center appointment logs suggesting that beginning in 
March 1997 the veteran was to begin a course of VA treatment 
for PTSD.  The veteran testified that for reasons that are 
unclear the treating VA psychiatrist failed to appear for 
many of the treatment sessions and kept no treatment notes 
for the sessions which were held.  Except for the VA 
appointment log the claims file includes no other medical 
record of PTSD treatment and there is no reason to believe 
that such records ever existed.

At his VA examination, in written statements and during his 
RO hearing testimony, the veteran reported that his PTSD 
symptomatology recently had become more severe and included 
memory loss, sleep disturbance, depression, panic attacks, 
social withdrawal, suspiciousness and an uneasy relationship 
with superiors and subordinates, thereby supporting a 
disability evaluation in excess of 10 percent.

It is apparent from the foregoing that the RO did not have 
access to all medical evidence that should have been 
available at the time of its initial disability evaluation of 
the veteran's PTSD.  Furthermore, the Board notes that there 
is some force to the argument from the veteran's 
representative that his need for PTSD treatment after the 
initial evaluation suggests a worsening of his PTSD symptoms.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran should be afforded a 
special VA psychiatric examination to 
ascertain the nature and severity of his 
PTSD.  Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the psychiatrist should be conducted.  
Prior to evaluation, the veteran's claims 
file should be provided to the 
psychiatrist for review.  Following a 
thorough evaluation, a psychiatrist 
should determine which symptoms exhibited 
by the veteran are due solely to PTSD, 
and offer an opinion, if possible, 
regarding the degree of functional 
impairment caused by PTSD.  The 
psychiatrist also should attempt to 
quantify the degree of impairment in 
terms of the nomenclature of the rating 
schedule (38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999)).  The psychiatrist 
should include in the diagnostic 
formulation an Axis V diagnosis (GAF 
score), and an explanation of the meaning 
of the assigned score.  The complete 
rationale on which the psychiatrist's 
opinion is based should be provided.

2.  Following completion of the above, 
the RO should determine whether the VA 
examination report complies with the 
previously stated instruction and take 
immediate corrective action if necessary.

Thereafter, the RO should readjudicate the veteran's claim 
for a higher disability rating for PTSD.  If the RO denies 
the benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



